       Case 2:18-cr-00019-DLC Document 168 Filed 07/16/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION




 UNITED STATES OF AMERICA,
                                                CR 18–19–BU–DLC
                      Plaintiff,

        vs.                                      ORDER

 CHRISTOPHER ALFRED
 HERRERAS,

                      Defendant.

      The Government has filed an Unopposed Motion for Leave to Present

Testimony via Video Conferencing. (Doc. 167.) The Government requests that

Bozeman Police Department Detective Matthew Slayton be permitted to testify by

video conferencing at the upcoming sentencing hearing of Defendant Christopher

Alfred Herreras.

      IT IS ORDERED that the Motion (Doc. 167) is GRANTED.

      DATED this 16th day of July, 2020.
